Citation Nr: 0212768	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for more than 30 years and 
retired in April 1967.




The current appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

The RO, among other actions, in pertinent part granted 
entitlement to service connection for Meniere's disease and 
assigned a 30 percent evaluation, effective May 28, 1997, the 
date of receipt of the original claim of entitlement to 
service connection for various disorders.

In October 1999, the RO recharacterized the service-connected 
disability from Meniere's disease to peripheral neuropathy 
and continued the 30 percent disability evaluation.  
Additionally, the RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 20 
percent evaluation, effective May 28, 1997, and for tinnitus 
with assignment of a 10 percent evaluation, effective June 
10, 1999.

In June 2000 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In April 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Peripheral neuropathy results in occasional staggering 
and dizziness.

2.  Peripheral neuropathy was described as mild at the time 
of the recent VA endocrinology and peripheral nerves 
examinations in January 2001.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.85, and 4.87 DC 6204 (prior to June 10, 
1999, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1997, the RO granted entitlement to service 
connection for Meniere's disease and assigned a disability 
rating of 30 percent, effective from the date of the 
veteran's claim.  This grant was based on service medical 
records (SMRs) which reflect that the veteran was seen for 
periods of dizziness from approximately 1965.  Impressions 
were varied but included probable orthostatic symptoms, but 
also a Meniere's type syndrome.  Post service records 
continued to show episodes of dizziness.  

When examined by VA in September 1997, the veteran reported 
that his symptoms had worsened in the last few years.  The 
diagnostic impression was of Meniere's disease, likely as 
not.  He also had hearing loss and tinnitus.  It was also 
noted that the veteran had diabetes and related peripheral 
neuropathy.  

In an October 1999 rating decision, separate disability 
evaluations were granted for bilateral hearing loss, rated as 
20 percent disabling, and for tinnitus, rated as 10 percent 
disabling.  The veteran's service-connected Meniere's disease 
was recharacterized as peripheral neuropathy and the 
previously established 30 percent evaluation was confirmed 
and continued.  This decision was based primarily upon 
private and VA clinical records from 1997 and 1999, which 
reflect that the veteran continued to experience problems 
with his balance.  A history of Meniere's disease was noted 
on numerous occasions.  

It is noted, however, that the veteran underwent a VA 
neurological examination in June 1998.  The final impression 
was that the veteran's difficulty with balance was due to 
moderate peripheral neuropathy mainly affecting large fibers 
and probably mainly due to diabetes, though other etiologies 
could not be eliminated.  

At a follow-up examination in April 1999, the same VA 
examiner concluded that the veteran had a gait disorder which 
was probably secondary to not only a peripheral neuropathy, 
but also poor vision which could the result of diabetes or 
from some other unknown cause.  It was noted that his balance 
problems were fairly well controlled with the use of a cane.  

When examined by VA in August 1999, the veteran reported that 
he experienced sensations that the room was spinning on 
occasion, but it stopped when he grabbed hold of something.  
The examiner reviewed the claims file and noted that the 
veteran did not appear to have the hearing loss 
characteristic of Meniere's disease.  He also noted the 
clinical finding of peripheral neuropathy.  The examiner 
concluded that the veteran did not appear to have Meniere's 
disease.  He most likely had peripheral neuropathy.  

As reported above, based on this medical evidence, the 
diagnosis of the veteran's service-connected disability was 
recharacterized as peripheral neuropathy.  This 
recharacterization allowed for the veteran's hearing loss and 
tinnitus to be rated separately and 20 percent and 10 percent 
ratings were awarded, respectively.  

In June 2000, the Board remanded the case for additional 
evidentiary development.  It was noted that the veteran's 
service-connected balance problems, once thought to reflect 
Meniere's disease, were actually reflective of diabetes 
mellitus.  The medical information referable to the veteran's 
service-connected peripheral neuropathy suggested that it 
might involve other body areas since it had been linked to 
diabetes mellitus for its etiology.  

The Board opined that clinical manifestations of the 
veteran's peripheral neuropathy would materially assist in 
the adjudication of his appeal.  The RO was to schedule VA 
examinations to include evaluations by a neurologist and an 
endocrinologist.  

The veteran underwent a peripheral nerves and an 
endocrinology examination in January 2001.  An ear, nose, and 
throat examination was conducted in March 2001.  On 
peripheral nerves examination, the veteran gave a history of 
some dull sensation in his right anterior leg.  He reported 
numbness of the feet that had been present for 1 or 2 years.  
The numbness extended up to just above the ankle or mid-calf.  

On examination, cranial nerves were normal.  Motor strength 
was Grade 5 in all groups, symmetric bilaterally.  Muscle 
bulk was only reduced in the small foot muscles but not in 
the lower extremities.  Sensory testing showed a loss of 
touch sensation to about 10 cm. above the ankles bilaterally 
and symmetrically.  The sensory loss was present on both the 
front and back of the legs, suggesting stocking distribution.  
Vibratory sensation was at 4 seconds in the toes bilaterally.  
Proprioception was only mildly decreased.  Reflexes were 1+ 
at the knees, but otherwise absent in the upper extremities 
and at the ankles.  There was no Babinski sign.  His gait was 
deliberate and slow.  The impression was that the veteran had 
a very mild peripheral neuropathy.  

On VA endocrinology examination the veteran reported that he 
was on oral medication for diabetes which had been diagnosed 
about 10 years earlier.  There was no evidence of diabetic 
retinopathy or nephropathy.  Examination showed absence of 
hair below the knees.  The dorsalis pedis pulses were weak.  
There was mild decrease in sensation in his feet, both in 
terms of light touch and vibratory sense.  The ankle reflexes 
were absent, but the patellae reflexes were present 
bilaterally.  The diagnoses were diabetes mellitus with no 
evidence of diabetic nephropathy, retinopathy or autonomic 
dysfunction, and mild peripheral neuropathy.  While the cause 
for peripheral neuropathy was unclear, the examiner opined 
that it was more likely than not due to diabetes.  

On VA audiology examination in March 2001, the veteran 
reported problems with his balance, particularly when he got 
out of bed or up from a chair and also when he was walking.  
Examination revealed that his eardrums and external ear 
canals were normal.  The cranial nerves, except the 8th 
cranial nerves, showed no abnormality.  His gait was broad-
based, and he could not perform a Romberg with his eyes 
closed as he tended to fall backwards.  The examiner's 
impression was slowly-progressive bilateral sensorineural 
hearing loss.  It was noted that his imbalance was due in 
part to diabetes and his peripheral neuropathy.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

The criteria governing the evaluation of diseases of the ear 
and other sense organs were amended, effective June 10, 1999.  
In this regard the U. S. Court of Appeals for Veterans Claims 
(CAVC) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

However, the VA General Counsel has recently held in 
VAOPGCPREC 3-00, that the Board should apply only the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
After determining whether one version of the regulations is 
more favorable to the veteran in the case at issue, the more 
favorable criteria will be applied in rating the disability 
during the period beginning with the effective date of the 
amendment.

The evaluation of vertigo implicates the provisions of 38 
C.F.R. § 4.87a, DC 6204 pertaining to labyrinthitis, under 
the old regulations.  Pursuant to the preamendment criteria, 
a 10 percent rating is assigned for a moderate degree of 
impairment with tinnitus and occasional dizziness.  A 30 
percent rating, the highest available, may be assigned for a 
severe degree of impairment with tinnitus, dizziness, and 
occasional staggering. 38 C.F.R. § 4.87a, DC 6204 (prior to 
June 10, 1999).

The revised criteria set forth at DC 6204, pertaining to 
peripheral vestibular disorders, provide a 30 percent rating 
where the record reflects dizziness and occasional 
staggering.  Occasional dizziness is evaluated as 10 percent 
disabling.  A note at Code 6204 provides as follows:  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  (2002)

Turning to the regulations governing the evaluation of 
Meniere's Disease, under the pre-amendment criteria a 100 
percent evaluation is assigned when the disorder is severe, 
with frequent and typical attacks, vertigo, deafness, and 
cerebellar gait.  When symptoms are moderate, with less 
frequent attacks, including cerebellar gait, a 60 percent 
evaluation is assigned.  When the condition is mild; with 
aural vertigo and deafness, a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.87a, DC 6205 (prior to June 10, 
1999).

The revised criteria for evaluation of Meniere's disease 
(endolymphatic hydrops), provide a 100 percent rating where 
the evidence reflects hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  Hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus warrants a 60 percent 
rating.  Where there is hearing impairment with vertigo less 
than once a month, with or without tinnitus, a 30 percent 
evaluation is for assignment.  A Note at Code 6205 provides 
as follows:  Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  But 
do not combine an evaluation for hearing impairment, 
tinnitus, or vertigo with an evaluation under DC 6205.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra.  The 
Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific and 
expanded provisions pertaining to the duty to notify), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
June 2000 remand.  See Quartuccio v. Principi, No. 02-997 
(U.S. Vet. App. June 19, 2002).  

In its most recent supplemental statement of the case the RO 
provided the new VCAA criteria and accordingly considered the 
veteran's claim under this new law.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Initial Increased Rating

Due to contradictory clinical findings, the Board remanded 
the claim in June 2000 for numerous examinations summarized 
above.  The findings made at the requested evaluations in 
January and March 2001 did not result in a diagnosis of 
Meniere's disease.  Instead, the findings reflected that the 
proper diagnosis of the veteran's service-connected 
disability is peripheral neuropathy.  This disability was 
characterized as mild by the examiners who conducted the 
endocrinology and peripheral nerves examinations.  

As the current evidence fails to reflect a diagnosis of 
Meniere's disease and instead shows that the proper diagnosis 
is peripheral neuropathy, DC 6205 which provides for rating 
evaluations for Meniere's disease will not considered at this 
time.  

The veteran's peripheral neuropathy results in occasional 
staggering and dizziness and there was some sensory loss on 
the front and back of the legs.  His peripheral neuropathy 
was described as mild at the time of the recent VA 
endocrinology and peripheral nerves examinations in January 
and March 2001.  

It is noted that DC 6204 provides for a maximum disability 
rating of 30 percent under either the old or amended 
regulations.  Under DC 6204 in effect prior to June 10, 1999, 
a maximum 30 percent rating is warranted for severe tinnitus, 
dizziness, and occasional staggering.  Under the current DC 
6204 a maximum 30 percent rating is warranted dizziness and 
occasional staggering.  



There are no findings in the record to suggest that any other 
DC is more appropriate.  Thus, the 30 percent rating 
currently in effect is the maximum evaluation permitted for 
this disability.  There is no basis for a rating in excess of 
30 percent.  

(Note:  As reported earlier, service connection is also in 
effect for hearing loss and tinnitus as provided for by DC 
6204.)  It is further noted that rating the veteran pursuant 
to DC 6204 for peripheral neuropathy rather than under DC 
6205 benefits the veteran as controlling regulations provide 
that hearing loss and tinnitus may not be separately rated 
when the primary disability is Meniere's disease, while they 
may be separately rated when the primary disability is 
peripheral neuropathy.  


Further Considerations

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, supra; 
38 U.S.C.A. § 5107(b) (West Supp. 2002).

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation for the disability at issue for 
which an increased evaluation is sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the disability at issue for which an increased 
evaluation is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
CAVC's decision in Fenderson, supra.  



As the Board has not herein assigned any increase in the 
assigned evaluation, and as the effective date of the 
assigned evaluation is established in tandem with the 
effective date of service connection, the question of staged 
ratings is not at issue.  The veteran is in receipt of one 
continuous percentage rating.  He is not entitled to a staged 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Part 4, DC 4.87, DC 6205; Fenderson, supra.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
peripheral neuropathy is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

